DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 46233).
Claims 1, 2, and 4. Hale discloses a tobacco paper comprising a tobacco leaf (lamina) coated with a solution of gum arabic and sprinkled with fine or pulverized tobacco until the whole surface is covered. The surface is then pressed. The process is repeated for the other side of the leaf. The material can be used for manufacturing articles for smoking in the manner of cigars, cigarettes, and tobacco cartridges (Column 1, paragraph 5 – Column 2, paragraph 2).
Hale does not explicitly disclose that the amount of acacia gum is at least 10% or 20% by weight of the tobacco leaf (lamina), but does teach that the amount of gum arabic coating is related to the amount of pulverized tobacco which can be adhered to the fibrous material (use of too little gum arabic will result in less than the whole surface of the fibrous material being coated in pulverized tobacco). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date that the amount of acacia gum necessary to coat both sides of the tobacco leaf (lamina) is a matter of routine optimization and may be at least 20% by weight of the tobacco leaf (lamina) (MPEP §2144.05(II)).	
Claim 3. Modified Hale discloses that the tobacco leaf (lamina) coated with a solution of gum arabic and sprinkled with fine or pulverized tobacco (uncoated tobacco) (Column 1, paragraph 5 – Column 2, paragraph 2).
Claim 5. Modified Hale discloses that the tobacco leaf (lamina) is coated with a solution of gum arabic (Column 1, paragraph 5 – Column 2, paragraph 2).

Claim 6. Modified Hale discloses that the tobacco leaf (lamina) is coated with a solution of gum arabic and sprinkled with fine or pulverized tobacco (aerosol generating means) (Column 1, paragraph 5 – Column 2, paragraph 2).
Claims 7 and 8. Modified Hale discloses that the tobacco leaf (lamina) is coated with a solution of gum arabic and sprinkled with fine or pulverized tobacco) (Column 1, paragraph 5 – Column 2, paragraph 2). The material need not comprise any reconstituted tobacco.

Claims 9, 10, 18, 19, and 20. Hale discloses a tobacco paper comprising a tobacco leaf (lamina) coated with a solution of gum arabic and sprinkled with fine or pulverized tobacco until the whole surface is covered. The process is repeated for the other side of the leaf. If both sides are to be covered, the material should be allowed to dry a little before the second surface is coated. The material can be used for manufacturing articles for smoking in the manner of cigars, cigarettes, and tobacco cartridges (Column 1, paragraph 5 – Column 2, paragraph 2).
Hale does not explicitly disclose that the amount of acacia gum is at least 10% or 20% by weight of the tobacco leaf (lamina), but does teach that the amount of gum arabic coating is related to the amount of pulverized tobacco which can be adhered to the fibrous material (use of too little gum arabic will result in less than the whole surface of the fibrous material being coated in pulverized tobacco). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date that the amount of acacia gum necessary to coat both sides of the tobacco leaf (lamina) is a matter of 
Claim 11. Modified Hale discloses that the tobacco leaf (lamina) is coated with a solution of gum arabic and sprinkled with fine or pulverized tobacco (aerosol generating means) (Column 1, paragraph 5 – Column 2, paragraph 2).
Claim 12. Modified Hale discloses that the tobacco leaf (lamina) is coated with a solution of gum arabic and sprinkled with fine or pulverized tobacco) (Column 1, paragraph 5 – Column 2, paragraph 2). The material need not comprise any reconstituted tobacco.
Claim 13. Modified Hale discloses that the tobacco paper material is used to form a “tobaccorette” smoking article (Column 2, paragraph 3; Figure 3).
Claim 14. Modified Hale discloses that the tobacco paper consists of a tobacco leaf (lamina) coated with a solution of gum arabic (Column 1, paragraph 5 – Column 2, paragraph 2). 
Claim 15. Modified Hale discloses the method of claim 9 wherein tobacco leaf is coated with gum arabic and incorporated into a smoking article (Column 1, paragraph 5 – Column 2, paragraph 2). Hale does not explicitly disclose that the gum arabic is configured to reduce the level of one or more constituents of mainstream smoke generated upon use of the smoking article. However, one of ordinary skill in the art before the effective filing date would have recognized that reduction in the level of one or more constituents of mainstream smoke is an inherent feature. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (MPEP §2112).
Claim 16. Modified Hale discloses that the tobacco leaf (lamina) is coated with a solution of gum arabic (Column 1, paragraph 5 – Column 2, paragraph 2).
Claim 17. Modified Hale discloses that the tobacco leaf (lamina) is coated with a solution of gum arabic and sprinkled with fine or pulverized tobacco) (Column 1, paragraph 5 – Column 2, paragraph 2). The material need not comprise any reconstituted tobacco.

Response to Arguments
Applicant's arguments filed 1/15/21 have been fully considered but they are not persuasive. 
Applicant argues that Hale does not disclose the amount of gum arabic used to coat the fibrous material, or that the amount of gum arabic is at least 10% by weight of the tobacco. Applicant also argues that the amount of gum arabic is not recognized by Hale as a result effective variable. Examiner disagrees, as the amount of gum arabic coating in Hale is related to the amount of pulverized tobacco which can be adhered to the fibrous material. Thus, the amount of gum arabic coating is a result effective variable because use of too little gum arabic will result in less than the whole surface of the fibrous material being coated in pulverized tobacco. While Hale does not disclose a specific amount of gum arabic used to coat the fibrous material, Examiner maintains that one of ordinary skill in the art would recognize it to be at least 10% by weight of the tobacco since Hale teaches fully coating both sides of the fibrous material (tobacco leaf).

Applicant further argues that Hale teaches away from using an amount of acacia gum that is larger than 10% by weight of the tobacco because using too much acacia gum could impede rolling and manufacture of the article and could affect the weight and malleability of the tobacco sheet, which Hale states should be "thin". Examiner disagrees and finds no teaching or suggestion in Hale which discourages from using too much gum arabic.
Applicant also argues that Hale does not disclose the proportion of the surface that is covered and states that a portion may be left uncoated, thus teaching away from the claimed invention. Examiner disagrees, as Hale teaches that "the whole surface" of the fibrous material is coated with pulverized tobacco (Column 1, paragraph 5), which only adhere to the fibrous material via the gum arabic coating. Thus, the whole surface cannot be coated with pulverized tobacco if it is not first coated with gum arabic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A WILL/Examiner, Art Unit 1747           

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747